Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Mr. SHUNSUKE SAM SUMITANI (Reg. No. 57,196), on February 26, 2021.
4.	Please amend claims 1-3, 9-15, 22 and 23 as below:
	Claims 1-2. (Cancelled)
	Claim 3. (Currently Amended) A non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to a video content, and a user-defined period of time for the image or the video content to be available, and associated submission data indicative of a recipient of the image; and	updating the second user interface to make the image or the video content available for display;	wherein the first user interface is updateable with a popup display of the image and the video content originally specified by the first user in the submission request in response to the incoming communication interaction from the second computing device originated by invoking the call button embedded in the image or the video content made available for display on the second user interface.
	Claims 9-14. (Cancelled)
(Currently Amended) A system comprising:	a non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for enhancing data sharing between computing device users, the operations comprising:	receiving a submission request generated by user interaction with a first user interface accessible via an application installed on a first computing device, the submission request including an image, video content, and a user-defined period of time for the image or the video content to be available, and associated submission data indicative of a recipient thereof;	updating a second user interface to make the image or the video content available for display together with a call button embedded therein, the second user interface being accessible via an application installed on a second computing device associated with the recipient, and the call button being operable by user interaction with the second user interface to initiate a communication interaction from the second computing device to the first computing device; and	updating the second user interface to make the image or the video content available for display;	wherein the first user interface is updateable with a popup display of the image and the video content originally specified by the first user in the submission request in response to the incoming communication interaction from the second computing device originated by invoking the call button embedded in the image or the video content made available for display on the second user interface;	a server for executing the instructions;	the first computing device; and	the second computing device.
	Claim 22. (Cancelled)
	Claim 23. (Cancelled)
5.	Claims 3-8 and 15-21 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Both prior art references cited in the non-final Office action dated 09/02/2020, Brown et al. (United States Patent Application Publication No. US 2014/0023183 A1), hereinafter “Brown” and Stonefield et al. (United States Patent Application Publication No. US 2009/0054092 A1), hereinafter “Stonefield” each deal with systems for presenting user-specific media content via mobile devices.  In particular, Brown discloses a computer program, method, and system for presenting user-selectable content on another user’s computing device.  Embodiments permit a first user to create relationships and networks between other users.  Once relationships have been created, the first user can select multimedia content to be presented to a second user or group of users.  The content is presented to the second user upon the first user initiating a telephone call to the second user and during a pre-answer stage comprising ringing of the second user’s computing device.  Upon the second user answering the call, the presentation of the content is terminated.  In addition, Brown teaches that if the second user has selected content to be presented to the first user, such content will also be displayed at the time the first user makes the call to the second user (See Brown, Abstract).	Stonefield discloses a software application that is installed on a device as part of a system for establishing communication between a first user device and at least one second user device.  The communication includes a first-user-specified media content item that can be played (video) or displayed (image) on the second user device prior to (or concurrent with) the establishment of the communication (which can be a voice call, text message, media push communication, IM message, PTT call, etc.).  Alternatively, the first-user-specified media content can be played on the second user device without soliciting or engaging in other communication.  The software application includes a graphical user interface that enables the second party to review, interact with, purchase and forward (push) the media content item communicated thereto as well as other graphical user interfaces that are common to all communication parties and enables the parties (whichever they may be at any instant) to push, receive, review, interact with, purchase and forward the media content communicated thereto as well as to access information or actions associated with the media content relayed between the parties or referenced on the graphical user interface (See Stonefield, Abstract).
	A related newly cited prior art reference to Weon Ho Seo (United States Patent Application Publication No. US 2013/0007845 A1), hereinafter “Seo,” discloses a method, system and terminal for provided a customized ring-back tone to a calling party during call set-up.  The inventive features enable a variety of information and contents (Ring-Back Information) such as music, songs, advertisements, sounds, voices, any audible resource edited by the subscriber, animation, and moving images, instead of the uniform ring-back tone (an mechanical tone) which has been provided to a calling party while the calling party is waiting for the called party’s answer after the calling party executes a call setup request (See Seo, Abstract).
	Two additional newly cited arts, also relevant, John Yue Jun Jiang (USPGPUB 2007/0047523 A1) and Guohai XUE (USPGPUB 2009/0116624 A1) are also directed to providing ring-back tones to calling parties during call setup.  Jiang performing a call control function in response to a call set-up from a calling party to a called party.  The call control function operates on at least one call parameter. The method further includes applying application logic based upon the at least one call parameter for determining the at least one receiving party and the corresponding push content details of the at least one receiving party, and delivering the push content specified by the push content details to the at least one receiving party (See Jiang, Abstract).	XUE discloses first determining, according to a call request initiated by a calling party, whether a called party has customized a called-party Ring Back Tone service, and then further determining, if the called party has customized a called-party Ring Back Tone service, whether the calling party has customized a Ring Back Tone.  If the calling party has customized a Ring Back Tone, a ring tone is played back to the calling party, according to the Ring Back Tone customized by the calling party.  According to the above technical solution, XUE teaches that the calling party can accurately receive the ring tone selected by the calling party himself in the case that the called party has customized a Ring Back Tone service.
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of independent claim 3, including receiving a submission request generated by user interaction with a first user interface accessible via an application installed on a first computing device, the submission request including an image, a video content, and a user-defined period of time for the image or the video content to be available, and associated submission data indicative of a recipient of the image; updating a second user interface to make the image available for display together with a call button embedded therein, the second user interface being accessible via an application installed on a second computing device associated with the recipient, and the call button being operable by user interaction with the second user interface to initiate a communication interaction from the second computing device to the first computing device; and updating the second user interface to make the image or the video content available for display; wherein the first user interface is updateable with a popup display of the image and the video content originally specified by the first user in the submission request in response to the incoming communication interaction from the second computing device originated by invoking the call button embedded in the image or the video content made available for display on the second user interface.	Independent claim is narrower in scope than independent claim 3, as independent claim 15 performs limitations substantially as described in independent claim 3, and also contains additional features than independent claim 3; therefore, it is also allowed.
	Dependent claims 4-8 and 16-21 further limit the allowed independent claims 3 and 15, respectively; therefore, they are also allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441